Case: 19-30252       Document: 00515221409         Page: 1     Date Filed: 12/03/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                     No. 19-30252
                                                                              FILED
                                                                       December 3, 2019
                                   Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

EDDIE KENDRICKS JACKSON, also known as Mookie, also known as Mook
Dog,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:17-CR-172-1


Before BARKSDALE, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Eddie Kendricks Jackson pleaded guilty to conspiracy to distribute 50
grams or more of methamphetamine and 500 grams or more of a mixture
containing methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846.
The district court sentenced him to, inter alia, 300-months’ imprisonment,




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 19-30252     Document: 00515221409      Page: 2   Date Filed: 12/03/2019


                                  No. 19-30252

below the advisory Sentencing Guidelines range of 324- to 405-months’
imprisonment.
      Challenging only his sentence, Jackson asserts primarily that the court
erred by treating his convictions at age 17 as predicate offenses in determining
he was a career offender under the Guidelines, despite the Louisiana
legislature’s having recently changed the age at which an offender must be
considered an adult to 18-years-old. (As discussed infra, his other sentencing
issue is waived.)
      Although post-Booker, the Guidelines are advisory only, the district
court must avoid significant procedural error, such as improperly calculating
the Guidelines sentencing range. Gall v. United States, 552 U.S. 38, 46, 51
(2007). If no such procedural error exists, a properly preserved objection to an
ultimate sentence is reviewed for substantive reasonableness under an abuse-
of-discretion standard. Id. at 51; United States v. Delgado-Martinez, 564 F.3d
750, 751–53 (5th Cir. 2009). In that respect, for issues preserved in district
court, its application of the Guidelines is reviewed de novo; its factual findings,
only for clear error. E.g., United States v. Cisneros-Gutierrez, 517 F.3d 751,
764 (5th Cir. 2008).
      “The Guidelines define a ‘career offender’ as an offender with at least two
prior felony convictions for violent or drug-related crimes.” Buford v. United
States, 532 U.S. 59, 60 (2001) (internal quotation marks and citation omitted).
“To serve as a predicate for the career-offender enhancement, a conviction
must be an adult conviction.” United States v. Bams, 858 F.3d 937, 947 (5th
Cir. 2017) (citation omitted). A conviction obtained at age 17 “is an adult
conviction if it is classified as an adult conviction under the laws of the
jurisdiction in which the defendant was convicted”. U.S.S.G. § 4B1.2 cmt. n.1.




                                        2
    Case: 19-30252     Document: 00515221409      Page: 3   Date Filed: 12/03/2019


                                  No. 19-30252

      Jackson does not dispute that his predicate convictions were classified
as adult convictions under Louisiana law. He instead asserts the State has
since raised the age for adult convictions. He speculates that, because the
Supreme Court made retroactive its holdings that it is unconstitutional to
execute an individual who was under 18-years-old at the time he committed a
capital crime, Roper v. Simmons, 543 U.S. 551, 578–79 (2005), and to impose a
mandatory sentence of life in prison without possibility of parole for juvenile
offenders, Montgomery v. Louisiana, 136 S. Ct. 718, 732 (2016), Louisiana will
make its new law retroactive.
      The Louisiana act, however, was written prospectively, defining a child
as “any person under the age of twenty-one . . . who commits a delinquent act”
(a) before turning 17; (b) “on or after March 1, 2019, when the act is not a crime
of violence . . . and occurs before the person attains eighteen years of age”; and
(c) “on or after July 1, 2020, and before the person attains eighteen years of
age”. La. Child. Code Ann. art. 804(1) (2018). Under Louisiana law, “the
legislature’s intent as to the retroactive application of a statute must be
present in the wording of the Act”. Sher v. Lafayette Ins. Co., 988 So. 2d 186,
200 (La. 2008) (citations omitted). Nothing in the Louisiana act suggests it is
retroactive.   Jackson, therefore, has not demonstrated the district court
misapplied the Guidelines in determining he was a career offender.
      Relying on a district-court decision from another circuit, which was
rendered before his original brief on appeal was filed, Jackson asserts in his
reply brief that his sentence is substantively unreasonable because Guideline
§ 2D1.1(c), pertaining to controlled substances and quantity, overemphasizes
purity and amount of methamphetamine and does not accurately account for
his actual role in the conspiracy. Jackson’s not raising this issue until his reply




                                        3
    Case: 19-30252     Document: 00515221409     Page: 4   Date Filed: 12/03/2019


                                  No. 19-30252

brief results in its being waived. See United States v. Clay, 921 F.3d 550, 557
n.2 (5th Cir. 2019) (citation omitted).
      AFFIRMED.




                                          4